 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                 PageID.1      Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,                                   )
                                                 )
               Plaintiff,                        )   Case No. 2:20-cv-10668
v.                                               )
                                                 )
LABELLE MANAGEMENT, INC., a                      )   Judge:
Michigan corporation for profit,                 )
                                                 )
And                                              )
                                                 )
                                                 )
QUICK CASUAL CORPORATION, a
Michigan corporation for profit.


               Defendant.



                            COMPLAINT FOR EQUITABLE RELIEF

       Plaintiff, LELAND FOSTER, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr., Counsel for Plaintiff, and Valerie J. Fatica, Co-Counsel for Plaintiff, hereby

files this Complaint against Defendant Labelle Management, Inc., a Michigan corporation and

Defendant Quick Casual Corporation, a Michigan corporation for profit for injunctive relief,

attorneys’ fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”), alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

                                                1
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                PageID.2     Page 2 of 13



2.   The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

     governs actions that arise from the Defendants’ violations of Title III of the ADA, 42

     U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government, and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Eastern District of Michigan as venue lies in the judicial district of

     the property situs. The Defendants’ property and operations complained of by Plaintiff

     are located in this judicial district, where the businesses of public accommodation are

     conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, LELAND FOSTER (“Plaintiff”) is an Ohio resident, is sui juris, and qualifies

     as an individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendants LABELLE MANAGEMENT, INC. and Quick Casual Corporation

     operate and own a Comfort Inn & Suites as well as a Bennigan’s located at 2424 S

     Mission St. Mt Pleasant, MI 48858 in Isabella County. Plaintiff has patronized

     Defendants’ hotel and restaurant previously as places of public accommodation.

6.   Upon information and belief, the facilities owned and operated by LABELLE

     MANAGEMENT, INC. and Quick Casual Corporation are non-compliant with the

     remedial provisions of the ADA. As Defendants own, lease, leases to, or operate a place

                                               2
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                PageID.3     Page 3 of 13



     of public accommodation as defined by the ADA and the regulations implementing the

     ADA, 28 CFR 36.201(a) and 36.104, Defendants are responsible for complying with the

     obligations of the ADA. Defendants’ facilities as a hotel, restaurant and place of public

     accommodation fails to comply with the ADA and its regulations, as also described

     further herein.

7.   Plaintiff is an individual diagnosed with cerebral palsy and permanently uses a

     wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

     his disability. As such, he is substantially limited in performing one or more major life

     activities, including but not limited to, standing and walking, as defined by the ADA and

     its regulations thereto. Plaintiff been an overnight hotel guest at the Comfort Inn that

     forms the basis of this lawsuit, most recently on or about January 23, 2020, and a

     restaurant customer at the Bennigan’s on a date on or about February 1, 2019 and he

     plans to return to the property to avail himself of the goods and services offered to the

     public at the property.

8.   Plaintiff is an avid adaptive sports enthusiast and participates regularly with the active

     local adaptive sports community, including hand cycle events, wheelchair tennis, rock

     wall climbing and other activities in Central Michigan and hosted at nearby Central

     Michigan University which boasts an exceptional and acclaimed adaptive therapeutic

     recreation program. Through his involvement in adaptive sports he has established

     friendships throughout Michigan and inside Mt. Pleasant. Plaintiff Foster has also been a

     repeated customer at Soaring Eagle Casino for recreation and events and it has become a

     favorite destination.

9.   During the Plaintiff’s stay, and most recently on the date of January 23, 2020, Plaintiff

                                               3
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                 PageID.4      Page 4 of 13



      encountered architectural barriers at the subject property that violate the ADA and its

      regulations. The barriers to access at the property have endangered Plaintiff’s safety.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity and

      as a “tester,” visited the Facility, encountered barriers to access at the Facility, and

      engaged and tested those barriers, suffered legal harm and legal injury, and will continue

      to suffer such harm and injury as a result of the illegal barriers to access and the ADA

      violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendants’ non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

                                                4
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                 PageID.5      Page 5 of 13



       violation of the ADA by the Defendants. Plaintiff desires to visit the Defendants’ place of

       business again on future occasions, not only to avail himself of the goods and services

       available at the property but to assure himself that this property is in compliance with the

       ADA so that he and others similarly situated will have full and equal enjoyment of the

       hotel and its amenities without fear of discrimination.

12.    The Defendants have discriminated against the individual Plaintiff by denying him access

       to the full and equal enjoyment of the goods, services, facilities, privileges, advantages

       and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.    The Defendants have discriminated and are continuing to discriminate, against the

       Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

       January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer employees and

       gross receipts of $500,000 or less).

14.    Upon information and belief, the Comfort Inn & Suites has undergone multiple

       renovations to its facilities subsequent to January 26, 1992, all the while owned or

       operated by at minimum one of the two named Defendants, and has not complied with

       the alteration standards and requirements of the ADA.

15.    Upon information and belief, the Bennigan’s was constructed for first occupancy after

       January 26, 1992 and its construction does not comply with the 1991 ADA Standards for

       Accessible Design as would be required for a place of public accommodation, all the

       while owned or operated by at minimum one of the two named Defendants.

16.    A preliminary inspection of the Comfort Inn & Suites and the Bennigan’s has shown that

       many violations of the ADA exist. These violations include, but are not limited to:


Parking and Accessible Routes
                                                5
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                 PageID.6      Page 6 of 13



   A. Access aisles at designated accessible parking spaces do not lead to an accessible route
      due to curbs and changes in level at the Bennigan’s, in violation of the ADA whose
      remedy is readily achievable.

   B. There is no compliant designated accessible route from the designated accessible parking
      to the entrances due to walking surfaces with excess slope, in violation of the ADA
      whose remedy is readily achievable.

   C. There is no designated accessible parking serving the hotel registration, in violation of the
      ADA whose remedy is readily achievable.

   D. There are cracks and changes in level in excess of ¼ inch and a sewer grate with large
      grate openings along the accessible route, in violation of the ADA whose remedy is
      readily achievable.

   E. Some entrances to the hotel lack required maneuvering clearance at the latch side as well
      as lack level landings and ground surfaces in front of the entrance, in violation of the
      ADA whose remedy is readily achievable.

   F. There is no marked passenger loading zone access aisle, in violation of the ADA whose
      remedy is readily achievable.

   G. There are stairways inside the hotel that do not have compliant handrails on both sides, in
      violation of the ADA whose remedy is readily achievable.

   H. The entrance to the swimming pool room does not have required maneuvering clearance
      at the latch side, in violation of the ADA whose remedy is readily achievable.

Bennigan’s

   I. The men’s restroom door does not have required maneuvering clearance at the latch side
      to exit the restroom, in violation of the ADA whose remedy is readily achievable.

   J. The designated accessible toilet compartment door in the men’s restroom is not self-
      closing and does not contain door pulls on both sides and does not have the required latch
      side clearance, in violation of the ADA whose remedy is readily achievable.

   K. The toilet paper dispenser in the men’s restroom toilet compartment is not mounted in the
      required location and its location within 12 inches above the side grab bar impedes its
      use, in violation of the ADA whose remedy is readily achievable.

   L. Upon information and belief, the women’s restroom contains similar barriers to
      accessibility, in violation of the ADA whose remedy is readily achievable.

   M. There is not at least 5% of designated accessible seating and standing dining surfaces in
      the dining area and bar, in violation of the ADA whose remedy is readily achievable.
                                                6
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                  PageID.7      Page 7 of 13



Type and Number of Designated Accessible Guestrooms

   N. Upon information and belief, the Defendants have a legally insufficient total number of
      hotel guestrooms fitted with mobility accessible features and there are no designated
      accessible guestrooms equipped with roll-in showers. Whereas, for a property with 138
      guestrooms as Comfort Inn & Suites, there must be a minimum of five mobility
      accessible guestrooms without a roll-in shower and a minimum of two mobility
      accessible guestrooms with a roll-in shower, totaling seven guestrooms.

   O. The Defendant’s hotel offers varied types, prices and classes of lodging options including
      standard one king bed and two queen bed room types, 24 executive suites, 10 deluxe
      family suites and 2 parlor suites for a total of 36 suites, but does not disperse accessible
      accommodations among the types and classes or any suites, instead locating them only in
      one room type, a standard guest room with one king size bed, in violation of the ADA
      whose remedy is readily achievable.

The Designated Mobility Accessible Guestroom #121

   P. The door to the bathroom contains hardware that requires tight grasping or twisting to
      lock, in violation of the ADA whose remedy is readily achievable.

   Q. The connecting door to the adjoining guestroom contains hardware that requires tight
      grasping or twisting to operate, in violation of the ADA whose remedy is readily
      achievable.

   R. The bathtub is missing grabs bars and those that do exist are not compliant, in violation
      of the ADA whose remedy is readily achievable.

   S. The bathtub faucet controls are not located between the open side of the tub and the
      center line, in violation of the ADA whose remedy is readily achievable.

   T. The hotel’s accessible guestroom bathroom is missing a permanent or removable in-tub
      seat, in violation of the ADA whose remedy is readily achievable.

   U. The hotel’s accessible guestroom shower spray unit fails to provide on/off controls, in
      violation of the ADA whose remedy is readily achievable.

   V. The hotel’s accessible guestroom bathroom water closet has no side grab bar and the rear
      grab bar is a non-compliant length, in violation of the ADA whose remedy is readily
      achievable.

   W. The hotel’s accessible guestroom bathroom toilet paper dispenser is not mounted in the
      required location in front of the water closet measured to the centerline of the dispenser,
      in violation of the ADA whose remedy is readily achievable.

   X. The water closet’s flush control is not located on the open side of the unit, in violation of
                                                 7
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                 PageID.8      Page 8 of 13



      the ADA whose remedy is readily achievable.

   Y. The water closet must be positioned with a wall to the rear and a wall to one side with the
      centerline of the water closet 16 inches minimum to 18 inches maximum from the side
      wall whereas in room 121 the water closet is not situated at a side wall, in violation of the
      ADA whose remedy is readily achievable.

   Z. The desk inside the guestroom lacks required knee clearance, in violation of the ADA
      whose remedy is readily achievable.

Lobby Restrooms


   AA.       The men’s restroom lacks required maneuvering clearance at the latch side to exit
     the restroom, in violation of the ADA whose remedy is readily achievable.

   BB.        The men’s restroom lavatory lacks required knee clearance for wheelchair users,
      in violation of the ADA whose remedy is readily achievable.

   CC.        The men’s restroom water closet is located too far from the side wall to the
      centerline of the water closet, in violation of the ADA whose remedy is readily
      achievable.

   DD.       The men’s restroom water closet seat height is below the required height range, in
     violation of the ADA whose remedy is readily achievable.

   EE. The men’s restroom toilet paper dispenser is not mounted in the required location in front
       of the water closet measured to the centerline of the dispenser, in violation of the ADA
       whose remedy is readily achievable.

   FF. The coat hook inside the men’s restroom toilet compartment is located in excess of
       allowable reach range, in violation of the ADA whose remedy is readily achievable.

   GG.      Upon information and belief, the women’s restroom has similar barriers to
     accessibility, in violation of the ADA whose remedy is readily achievable.


Access to Goods and Services

   HH.      The drinking fountain does not have the required knee clearance for use by people
     who use wheelchairs for mobility, in addition, no fewer than two drinking fountains
     should be provided, in violation of the ADA whose remedy is readily achievable.

   II. The lobby business center has work surfaces that exceed the maximum allowed 34 inches
       in height, in violation of the ADA whose remedy is readily achievable.

                                                8
 Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                     PageID.9      Page 9 of 13



      JJ. The water faucet foot wash controls in the swimming pool require tight grasping or
          twisting to operate, in violation of the ADA whose remedy is readily achievable.

      KK.       The emergency phone in the pool area is mounted above allowable reach range, in
        violation of the ADA whose remedy is readily achievable.

      LL. The fitness center door requires tight grasping or twisting to operate, in violation of the
          ADA whose remedy is readily achievable.

      MM.      The fitness equipment does not have required maneuvering clearance between
        them for wheelchair users, in violation of the ADA whose remedy is readily achievable.

      NN.       There are amenities in the fitness room, including paper towels, located in excess
        of allowable reach range, in violation of the ADA whose remedy is readily achievable.

      OO.     The first guest laundry washer is not front-loading, in violation of the ADA whose
        remedy is readily achievable.

      PP. The second guest laundry area has a stacked dryer that is located above allowable reach
          range and a washer that has clear floor space impeded by a trash receptacle, in violation
          of the ADA whose remedy is readily achievable.

      QQ.       There is not the required clear floor space to approach the dryer in the first guest
        laundry area due to the presence of a trash receptacle and vending machines, in violation
        of the ADA whose remedy is readily achievable.

Policies and Procedures

      RR.        Upon information and belief, the Comfort Inn & Suites website,
         https://mtpcomfortinn.com, does not identify or describe accessible features in sufficient
         detail to reasonably permit individuals with disabilities to assess independently whether
         the hotel or guestroom meets his or her accessibility needs, in violation of 28 CFR §
         36.302(E)(1)(ii).

      SS. Upon information and belief, the Defendants lack or have inadequate defined policies and
          procedures for the assistance of disabled patrons, in violation of the ADA whose remedy
          is readily achievable.

      TT.The Defendants’ inadequate procedures for the benefit of its patrons with disability
         extend to its failure to conduct a self-survey of its facilities and amenities that has
         resulted in discriminatory conduct toward Leland Foster.


17.      The discriminatory violations described in Paragraph 16 by Defendants Labelle

         Management, Inc. and Quick Casual Corporation are not an exclusive list of the
                                                    9
Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                  PageID.10   Page 10 of 13



      Defendants’ ADA violations. Plaintiff requires further inspection of the Defendants’

      place of public accommodation and facilities in order to photograph and measure all of

      the discriminatory acts violating the ADA and all of the barriers to access. The Plaintiff

      has been denied access to Defendants’ accommodations; benefit of services; activities;

      and has otherwise been discriminated against and damaged by the Defendants, as set

      forth above. The individual Plaintiff, and all others similarly situated will continue to

      suffer such discrimination, injury and damage without the immediate relief provided by

      the ADA as requested herein. In order to remedy this discriminatory situation, the

      Plaintiff requires an inspection of the Defendants’ place of public accommodation,

      facilities and operations in order to determine all of the areas of non-compliance with the

      Americans with Disabilities Act.

                              COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITES ACT

18.   Plaintiff restates the allegations of ¶¶1-17 as if fully rewritten here.

19.   The hotel and restaurant at issue, as owned and operated by Labelle Management, Inc.

      and Quick Casual Corporation, constitute places of public accommodation and service

      establishments, and as such, must be, but are not, in compliance with the Americans

      with Disabilities Act ("ADA") or Americans with Disabilities Act Accessibility

      Guidelines ("ADAAG").

20.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendants’

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendants will

      continue to discriminate against Plaintiff and others with disabilities unless and until
                                                10
Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                     PageID.11   Page 11 of 13



       Defendants are compelled to remove all physical barriers that exist at the facility,

       including those specifically set forth herein, and make the facility accessible to and

       usable by persons with disabilities, including Plaintiff.

21.    The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is damaged by irreparable harm.             Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

22.   Pursuant to 42 U.S.C. §12187, the Plaintiff requests that the Court issue an injunction

      requiring the Defendants to make such readily achievable alterations as are legally

      required to provide full and equal enjoyment of the goods, services, facilities, privileges,

      and advantages on its property to disabled persons. In connection with that relief,

      Plaintiff requests reasonable attorney’s fees and costs of maintaining this action.

                             COUNT II
 VIOLATION OF MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT
                        M.C.L. § 37.1301 et seq.

23.   Plaintiff restates the allegations of ¶¶1 - 2 2 as if fully rewritten here.

24.   Labelle Management, Inc. and Quick Casual Corporation operate a "place[s] of public

      accommodation" pursuant to M.C.L §37.1301(a).

25.   Defendants committed an unlawful act pursuant to M.C.L §37.1302(a) by denying Plaintiff

      the full enjoyment of its goods, services, accommodations, advantages, facilities, or

      privileges. Whereas, the Defendants have denied Mr. Foster and others with mobility

      impairment handicap compliant transient lodging and restroom facilities without

      undertaking readily achievable barrier removal or, having made alterations to the

                                                  11
Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20                  PageID.12       Page 12 of 13



      property but failing to comply with the ADA alteration standards and rules, or first

      constructed the property out of compliance with the ADA.

26.   Pursuant to M.C.L §37.1606, Plaintiff is entitled to compensatory and exemplary damages,

      and attorneys’ fees and costs, in an amount to be determined at trial, but in any event not

      less than $25,000.00, as well as issuance of an injunction requiring Defendant to allow

      full and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,

      For COUNT II, compensatory and exemplary damages, attorneys’ fees and costs, in an

      amount to be determined at trial, but in any event not less than $25,000.00, as well as

      issuance of an injunction requiring Defendant to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (p66315)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 – Facsimile
                                            Monroe, MI (734) 240-0848
                                            dunnlawoffice@sbcglobal.net
                                               12
Case 1:20-cv-10668-TLL-PTM ECF No. 1 filed 03/12/20      PageID.13      Page 13 of 13




                                   and

                                   Valerie J. Fatica (0083812)
                                   4334 W. Central Ave., Suite 222
                                   Toledo, OH 43615
                                   (419) 654-1622 – Phone
                                   valeriefatica@gmail.com
                                   *Admitted to bar of the E. District of MI




                                     13
